Citation Nr: 1501993	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-00 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to increased ratings for type 2 diabetes mellitus with bilateral lower extremity peripheral neuropathy, currently assigned "staged" ratings of 10 percent prior to July 29, 2013 and 20 percent from that date.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970 and served in combat.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, the Veteran testified before a Decision Review Officer (DR0).  In November 2014, a Travel Board hearing was held before the undersigned.  Transcripts from both hearings are associated with the record.

The issues of entitlement to service connection for bilateral hearing loss and the rating for diabetes mellitus with bilateral lower extremity peripheral neuropathy is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's tinnitus is casually related to noise exposure during active duty service.

2.  The Veteran has hypertension that is likely as not related to his service-connected diabetes mellitus.

3.  The Veteran has erectile dysfunction that is likely as not related to his service-connected diabetes mellitus.

CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

3.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His service personnel records show he served in combat, and thus, exposure to noise in service is conceded.  What he must still show to establish service connection for his tinnitus is that the current disability is related to the noise trauma in service.  In this regard, he has testified that he experienced tinnitus in service and has experienced it continuously since.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds no reason to question the Veteran's testimony under oath.  The Board acknowledges the opinion on May 2008 VA audiological examination that his tinnitus was unrelated to service; however, this opinion was unaccompanied by rationale and is thus entitled to little probative weight.  

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hypertension and Erectile Dysfunction

The Veteran is diagnosed with hypertension and erectile dysfunction.  He is service-connected for type 2 diabetes mellitus.  His private physician submitted several statements indicating that he has hypertension and erectile dysfunction which are related to his service-connected diabetes.  The physician stated that "diabetes, which has deleterious effects on both circulation and neurological function, is often associated with erectile dysfunction" and that "diabetes is related to atherosclerosis of the blood vessels and impaired kidney function, and both of these phenomenon are casually related to the development of hypertension."  Further, on December 2013 VA examination, the examiner found that his hypertension and erectile dysfunction were related to his diabetes. 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the above, the Board concludes that the evidence supports a finding that the Veteran's hypertension and erectile dysfunction are secondary to his service-connected type 2 diabetes mellitus and thus, service connection for hypertension and erectile dysfunction is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is granted.

Service connection for erectile dysfunction is granted.


REMAND

Regarding the Veteran's claim for bilateral hearing loss, he contends that such is due to exposure to acoustic trauma in service.  On May 2008 VA examination, the examiner opined that the Veteran's hearing loss was unrelated to his service based on hearing thresholds being normal at both induction and separation.  To the extent that the examiner based the opinion on the lack of a diagnosis of hearing loss in service, the Board observes that the absence of a hearing loss in service is not fatal to a claim for service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner also did not appear to take into consideration that the Veteran served in combat and has been found to have been exposed to noise in service.  Accordingly, the Board finds that another VA medical opinion, which is based on full consideration of the record and is supported by a clearly stated rationale, is needed to resolve the claim.  

Additionally, the Veteran has indicated he is receiving Social Security Administration (SSA) disability benefits.  Correspondence from SSA indicates that he began receiving disability benefits in February 2010.  Records pertaining to the award of such benefits are constructively of record, may contain pertinent information, and must be secured.  

Further, a January 2014 rating decision assigned a staged, increased rating for the Veteran's diabetes mellitus with bilateral lower extremity peripheral neuropathy, awarding a 20 percent rating, effective July 29, 2013.  Correspondence from the Veteran received in July 2014 expresses disagreement with the ratings, and specifically with the fact that his bilateral lower extremity peripheral neuropathy was not assigned separate ratings.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of any (and all) updated clinical records of any VA or private treatment the Veteran has received for his hearing loss.

3.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's currently diagnosed bilateral hearing loss.  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

Is it at least as likely as not (a 50% probability or greater) that the Veteran's bilateral hearing loss is related to his service, to include exposure to acoustic trauma therein.

The opinion-provider is advised that the Veteran was exposed to acoustic trauma in service.

The rationale for the opinion should be thoroughly explained.  Should the examiner find that hearing loss is unrelated to service, the examiner should reconcile that finding with the fact that the Veteran's tinnitus has been found to be related to noise exposure in service.

4.  Thereafter review the record and readjudicate the claim for bilateral hearing loss.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

5.  Regarding the matter of the ratings for diabetes mellitus with bilateral lower extremity peripheral neuropathy, review the determination and if it remains denied, issue an appropriate statement of the case.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


